Citation Nr: 0317596	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, 


REMAND

When examined by a VA psychologist in July 2001, the veteran 
was diagnosed as having an adjustment disorder and a 
narcissistic personality disorder.  The examiner indicated 
that the veteran's personality disorder began in adolescence 
and was therefore unrelated to his military service.  The 
psychologist indicated he was unable to link the veteran's 
adjustment disorder to service without specific and 
independent information regarding his military service.  In 
this regard, it appears that the VA psychologist did not have 
the veteran's entire claims file, to include all of his 
service medical records in making his evaluation.  

Therefore, in light of the clinical findings noted during 
service, and the veteran's contentions that he has a current 
acquired psychiatric disability which had its onset during 
service, the Board is of the opinion that the VCAA requires 
VA to assist this veteran with his claim by ordering an 
additional VA examination on the matter of a nexus to 
service.  Therefore, pursuant to the VCAA, a VA examination 
opining as to a nexus to service is necessary. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
request that, if he is aware of 
additional pertinent evidence that has 
yet to be secured by VA, he should either 
submit the evidence or provide VA with 
the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  The veteran 
should also be advised that general 
assertions as to the existence of 
supporting evidence, without specific 
information which will allow the VA to 
obtain such evidence, will not further 
his claim.  The RO must obtain and 
associate with the claims files all 
available records identified by the 
veteran, not already associated with the 
claims files, to specifically include all 
treatment reports from Yale CBOC, Yale, 
Michigan.  If any of the aforementioned 
reports are not available, documentation 
to this effect must be noted in the 
claims files. 

2.  The veteran should also be provided a 
VA examination by a psychiatrist to 
determine the nature, extent and etiology 
of any currently present psychiatric 
disability.  Any indicated studies should 
be performed.   With respect to each 
currently diagnosed psychiatric disorder 
(other than personality disorders), the 
examiner must indicate whether the 
disorder is chronic and must provide an 
opinion, based upon the examination 
results and a review of the claims files, 
as to whether it is at least as likely as 
not that the disorder originated in 
service or is otherwise etiologically 
related to service. The rationale for all 
opinions expressed must also be provided.  
The claims files must be made available 
to examiner, and the examination report 
should reflect that the claims files were 
reviewed by the examiner.

3.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, to 
include an additional VA examination, if 
necessary, the RO should readjudicate the 
issue on appeal.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




